Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a notice of allowance in response to applicant arguments and remarks dated 11/10/2020 where pending claims 6-64 where cancelled.
Status of Claims
Claims 1-5 are pending.
No claims are currently amended.
Claims 6-64 were canceled. 
Allowable Subject Matter
Claims 1-5 are allowed.
Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims for both the subject matter eligibility and anticipation/obviousness of prior arts.
Regarding eligibility of the claims under 101, the reasons for eligibility were included in the non-final office action dated 09/22/2020 (Please see Examiner’s notes, also Response to argument 101). Specifically, Applicant amended independent claim 1 to include the limitations of claims 9-12 which found to be eligible under 101 in the pre-brief appeal conference dated 07/13/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Brenda M. Michelson, Event-Driven Architecture Overview, February 2, 2011
The publication discloses an event-driven architecture, a notable thing happens inside or outside your business, which disseminates immediately to all interested parties (human or automated). The interested parties evaluate the event, and optionally take action. The event-driven action may include the invocation of a service, the triggering of a business process, and/or further information publication/syndication. Although this NPL is directed to the same concept of the claimed invention of identifying relevant information for an enterprise, this NPL lacks an overlay model and displaying information specific to a user in case of an emergency. The displayed information is relevant to a user’s role in an organization. The display information is represented in a limited display area where portion of the nodes relevant to a user is displayed.
2) Ruth Breu ; Frank Innerhofer-Oberperfler ; Artsiom Yautsiukhin, Quantitative Assessment of Enterprise Security System, March 4-7, 2008.
The publication discloses a model-based approach to security management with concepts and methods that provide a possibility for quantitative assessments. Security metrics are introduced and it is explained how they are aggregated using the underlying model as a frame. Numbers of attack of certain threats are identified and an estimation of their likelihood of propagation along the dependencies in the underlying model. Using this approach it can identified which threats have the strongest impact on business security objectives and how various security controls might differ with regard to their effect in reducing these threats.
3) Jake Kouns; Daniel Minoli, Information Technology Risk management In Enterprise Environment, Copyright 2010 by John Wiley & Sons, Inc.
The publication discloses identification of treats, vulnerabilities, or risk events impacting a set of IT assets owned by an organization, Risk mitigation planning, risk mitigation implementation, and evaluation of the mitigation’s effectiveness.
4) Forbes; David Ian et al., (US 20060074726 A1) discloses an enterprise software platform that uses the rigor of business process (a sequential decomposition of related or dependent activities or steps; future references to a process should also be understood to include activities and sub-activities) to capture and manage information in context--seamlessly integrating strategy, people, content, knowledge and infrastructure into a single common software framework.
5) Kasai; Hiroyuki et al., (US 20060133586 A1) discloses an information notification system and an information notification method, and particularly to an information notification system and an information notification method for performing control related to information notification, and re-notifying information presented to a user which failed to be recognized by the user.
6) Golightly, Robert S. et al., (US 20030046130 A1) discloses an optimizing system, operable to receive information related to the enterprise from a plurality of information sources, and to use one or more of the plurality of models to generate a solution, where the solution is usable in managing the enterprise. At least a portion of the system may operate in an asynchronous manner. In other words, various components and/or processes in the system may communicate and/or operate without mutual timing requirements, schedules, or constraints. Said 
7) Britton, Colin P. et al., Surveillance, (US 20050055330 A1) discloses surveillance, monitoring and real-time events platform to (i) enable the integration and communication of information between government agencies and organizations specifically tasked with ensuring the security and safety of our nation and its communities, (ii) to integrate information systems from federal, state and/or local agencies (from disparate data sources if necessary) in order to obtain a single, real-time view of the entire organization, and (iii) to extract more complete, actionable information from their existing systems, thereby dramatically improving decision making speed and accuracy.
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you 

/AAE/
Examiner, Art Unit 3623
                                                                                                                                                                                                       /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623